United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1247
                        ___________________________

                                    Samar Akins

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Nebraska Court of Appeals and Supreme Court Justices, all; State of Nebraska, The

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                              Submitted: June 5, 2015
                               Filed: June 18, 2015
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BYE, KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Samar Akins appeals the district court’s1 preservice dismissal of his pro se
complaint, and the district court’s imposition of filing restrictions. Upon careful

      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
review, we conclude that the dismissal of Akins’s complaint was proper because,
among other reasons, he failed to state a claim upon which relief may be granted. See
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (although legal conclusions can provide
framework of complaint, they must be supported by factual allegations that plausibly
give rise to entitlement to relief); see also Moore v. Sims, 200 F.3d 1170, 1171 (8th
Cir. 2000) (per curiam) (28 U.S.C. § 1915(e)(2)(B)(ii) dismissal is reviewed de novo).
We further conclude that the district court did not abuse its discretion by imposing
the filing restrictions. See In re Tyler, 839 F.2d 1290, 1290-91, 1294 (8th Cir. 1988)
(per curiam) (affirming restrictions that limited litigant to single monthly pro se filing,
and required him to provide certain documentation related to other filings); see also
Bass v. Gen. Motors Corp., 150 F.3d 842, 851 (8th Cir. 1998) (imposition of
sanctions under court’s inherent authority is reviewed for abuse of discretion).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Akins’s pending motion.
                         ______________________________




                                           -2-